UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K ANNUAL REPORT EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [X]ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2013 Commission file number: 1-13988 DeVry Inc. Success Sharing Retirement Plan A. Full title of the plan: DEVRY EDUCATION GROUP INC. 3 DOWNERS GROVE, ILLINOIS 60515 B. Name of issuer of the securities held pursuant to the plan and address of its principal executive office: REQUIRED INFORMATION The Plan’s audited financial statements and other required information are included on pages 2-25. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the following administrator of the DeVry Inc. Profit Sharing Retirement Plan has duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. DeVry Inc. Profit Sharing Retirement Plan (Name of Plan) Date:June 27, 2013 By:/s/Donna Jennings Donna Jennings – Administrator Total Number of Pages ­­ 25 DEVRY INC. SUCCESS SHARING RETIREMENT PLAN REPORT ON AUDITED FINANCIAL STATEMENTS AND SUPPLEMENTAL SCHEDULE FOR THE YEARS ENDED DECEMBER 31, 2013 AND DECEMBER 31, 2012 DEVRY INC. SUCCESS SHARING RETIREMENT PLAN TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm 3 Financial Statements: Statements of Net Assets Available for Benefits 4 Statements of Changes in Net Assets Available for Benefits 5 Notes to Financial Statements 6 - 21 Supplemental Schedule: Schedule of Delinquent Participant Contributions 22 Schedule of Assets (Held at End of Year) 23 Consent of Independent Registered Public Accounting Firm 24 2 Report of Independent Registered Public Accounting Firm To the Audit and Finance Committee DeVry Inc. Success Sharing Retirement Plan Downers Grove, Illinois We have audited the accompanying statements of net assets available for benefits of the DeVry Inc. Success Sharing Retirement Plan (the Plan) as of December 31, 2013 and 2012, and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2013 and 2012, and the changes in net assets available for benefits for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental Schedule of Delinquent Participant Contributions for the year ended December 31, 2013 and Schedule of Assets (Held at End of Year) as of December 31, 2013 are presented for the purpose of additional analysis and are not a required part of the basic financial statements, but are supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. These supplemental schedules are the responsibility of the Plan's management.The supplemental schedules have been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, are fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ McGladrey, LLP McGladrey, LLP Indianapolis, Indiana June 27, 2014 3 DEVRY INC. SUCCESS SHARING RETIREMENT PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS DECEMBER 31, 2 December 31, 2013 December 31, 2012 Assets Investments (at fair value) $ $ Receivables: Participant contributions Employer contributions Notes receivable from participants Other Total assets Liabilities Operating payables Other payables Total liabilities Net assets reflecting investments at fair value Adjustment from fair value to contract value for fully benefit-responsive investment contracts ) ) Net assets available for benefits $ $ The accompanying notes are an integral part of these financial statements. 4 DEVRY INC. SUCCESS SHARING RETIREMENT PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS YEARS ENDED DECEMBER 31, 2013 AND DECEMBER 31, 2012 Year Ended December 31, Year Ended December 31, Additions to net assets attributed to: Investment income from interest and dividends $ $ Net appreciation in fair value of investments Participant contributions Participant rollovers from other plans Employer matching contributions Employer discretionary contributions Interest income on notes receivable from participants Total additions Deductions from net assets attributed to: Benefits paid to participants Investment and administrative expenses Total deductions Net increase before merger in Merger in (Note 12) Net increase after merger in Net assets available for benefits: Beginning of year End of year $ $ The accompanying notes are an integral part of these financial statements. 5 DEVRY INC. SUCCESS SHARING RETIREMENT PLAN NOTES TO FINANCIAL STATEMENTS 1.Plan Description The following description of the DeVry Inc. Success Sharing Retirement Plan (the “Plan”) is provided for general information purposes only.Participants should refer to the Plan document for a more complete description ofthe Plan’s provisions. The Plan is a participant-directed defined contribution plan with elective employee participation on a before-tax and after-tax basis under Section 401(k) of the Internal Revenue Code.The Plan is subject to the provisions ofthe Employee Retirement Income Security Act of 1974, as amended, (“ERISA”).The Plan covers all United States of America employees of DeVry Education Group Inc. (“DeVry Group” or “Employer”) and its subsidiaries eligible on the date of hire to make employee contributions.Participants are eligible for DeVry’s matching contributions on the first day of employment and discretionary contributions after completing ninety days of employment. New employees who were participants in other qualified retirement plans are permitted to transfer their vested account balances to the Plan. DeVry Group is the administrator of the Plan. Fidelity Management Trust Company and affiliates serves as trustee of the Plan and performs certain administrative and record keeping services. Contributions The Plan is funded by voluntary employee pretax contributions up to a maximum of $17,500 and $17,000, respectively, for calendar years ended December 31, 2013 and 2012.All employees who were eligible to make elective deferrals under the Plan and who attained age 50 before the close of calendar years ended December 31, 2013 and 2012 were eligible to make catch-up contributions up to $5,500.The Plan also permits after tax Roth contributions.Participant contributions are made by payroll deductions and are determined each pay period by multiplying the participant selected contribution rate then in effect by his/her eligible compensation for such period.The Plan has an auto enrollment feature for newly hired employees.The Plan also allows the participant to contribute into the Plan balances from another qualified benefit plan, known as “rollover contributions.” A participant can designate and change on a daily basis the proportions in which his/her contributions, as well as ongoing account balances, are allocated among the Plan’s active investment funds. The minimum allocation to each fund is 1%.However, investments in the DeVry Education Group Inc. Stock Fund may be made only with current period contributions and are limited to 25% of these contributions. Prior account balances may not be allocated to this fund. DeVry Group makes a matching employer contribution into the Plan of 100% of up to the first 4% of the participant’s compensation.DeVry may also make a discretionary contribution in an amount determined annually. 6 Allocations to Participants Each participant’s account is credited with the participant’s contribution and the DeVry Groupmatching contribution on a bi-weekly basis.DeVry Group does a true-up match annually to credit individual retirement plan participant's accounts for any match contributions not received as a result of reaching the annual limit on employee contributions earlier in the plan year.A contribution receivable is recorded for employee deferrals and related DeVry Group matching contributions resulting from eligible wages earned through the Plan year-end but not paid until the following Plan year.DeVry Group’s discretionary contribution, if any, is allocated to participants’ accounts following the end of DeVry Group’s June 30 fiscal year for which the contribution is declared. For the plan years ended December 31, 2013 and 2012, the discretionary contribution was $12,869,209 and $13,985,896, respectively (for DeVry Group’s fiscal years ended June 30, 2013 and 2012).DeVry Group’s discretionary contribution for the fiscal year ended June 30, 2014 has not yet been declared.It will be recorded as a contribution in the Plan’s financial statements for the year-ending December 31, 2014 and allocated to participants based on their compensation for the period July 1, 2013 to June 30, 2014.Earnings of the Plan are allocated on a daily basis.The investment options provided by the Trustee include mutual funds, a commingled trust, the DeVry Education Group Inc. Stock Fund which is a direct purchase stock fund, and the Prudential Fixed Income Fund which is a guaranteed investment fund. Vesting Participants are fully vested in their contributions and related investment earnings and losses at all times.Prior to July 1, 2008, participants became fully vested in DeVry Group’s contributions and related investment earnings and losses based upon the following vesting schedule: Years of Service
